Order filed November 8, 2013




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-13-00773-CR
                                    ____________

               EXPARTE STEPHEN KYLE HELMCAMP, Appellant




                           On Appeal from the County Court
                               Colorado County, Texas
                            Trial Court Cause No. 21,179-A


                                         ORDER

       Appellant is not represented by counsel. The trial court has previously determined
that appellant is not indigent for purposes of appointment of counsel on appeal. No brief
has been filed. Rule 38.8 provides that we will not dismiss or consider the appeal without
briefs unless it is shown the appellant no longer desires to prosecute his appeal or that he
is not indigent and has failed to make necessary arrangements for filing a brief. Tex. R.
App. P. 38.8. It is clear that the rule was designed to protect an indigent appellant from
the failure of his appointed counsel to provide a brief. The rule further provides that
under appropriate circumstances, “the appellate court may consider the appeal without
briefs, as justice may require.” Tex. R. App. P. 38.8 (b)(4).
       A hearing has already been held as required under Rule 38.8. Because the trial
court has already held one hearing to make the findings required under Rule 38.8, and we
can find nothing in the rules or case law that require this court to once again send this
matter back to the trial court, we decline to do so.

       Therefore, we ORDER appellant to file a brief in this appeal on or before
December 3, 2013. If appellant fails to file his brief as ordered, we will decide this
appeal upon the record before the Court. See Lott v. State, 874 S.W.2d 687, 688 (Tex.
Crim. App. 1994) (affirming conviction on record alone where appellant failed to file a
pro se brief after being properly admonished); Coleman v. State, 774 S.W.2d 736, 738-39
(Tex. App.BHouston [14th Dist.] 1989, no pet.) (holding that former rule 74(l)(2) (now
Rule 38.8(b)) permitted an appeal to be considered without briefs “as justice may
require” when a pro se appellant has not complied with the rules of appellate procedure).



                                       PER CURIAM